Exhibit 10.4

Working Capital Agreement

ResMed (UK) Limited

Borrower

HSBC Bank plc

Financier



--------------------------------------------------------------------------------

Table of contents

 

1.      Definitions and interpretations

   1

1.1    Definitions

   1

1.2    Interpretation

   3

1.3    Facility Agreement

   3

1.4    Third party rights

   3

2.      The Facility

   3

2.1    Facility

   3

2.2    Commitment

   3

2.3    Purpose

   3

3.      Conditions precedent

   3

3.1    Conditions precedent to the first Advance

   3

3.2    Conditions precedent to all Advances

   4

4.      Drawdowns

   4

4.1    Notice

   4

4.2    Contents of Utilisation Notice

   4

4.3    Requirements of Drawdown Notice

   4

4.4    Making of Advances

   5

4.5    Maximum number of Advances

   5

5.      Repayment and prepayments

   5

5.1    Repayment of Utilisations

   5

5.2    Voluntary prepayment of Utilisations

   5

5.3    Voluntary cancellation or reduction of Commitment

   6

6.      Interest

   6

6.1    Interest Periods

   6

6.2    Calculation of interest

   6

6.3    Payment of interest

   7

6.4    Default interest

   7

7.      Annual Review

   7

8.      Fees

   7

8.1    Unused Commitment Fee

   7

8.2    No Refund

   7

9.      Payments

   8

9.1    Manner of payment

   8

9.2    Payments on a Business Day

   8

9.3    Currency for payments

   8

9.4    Insufficient payment

   8

10.    Other Provisions

   8

11.    Financier’s rights on Event of Default

   9

11.1 General Rights

   9

12.    Tax

   10

12.1 Grossing-up

   10

13.    Assignments

   10

 

i



--------------------------------------------------------------------------------

14.    Governing law and jurisdiction

   10

15.    Costs and expenses

   10

15.1 Financier’s expenses

   10

15.2 VAT

   11

16.    General

   11

17.    Notices

   11

 

ii



--------------------------------------------------------------------------------

Working Capital Agreement dated                      2006

 

Parties      ResMed (UK) Limited (“Borrower”)      HSBC Bank plc (“Financier”)

Operative provisions

 

1. Definitions and interpretations

 

1.1 Definitions

For the purposes of this agreement terms used in this agreement will have the
meanings given in or for the purposes of the Facility Agreement unless otherwise
defined below or specified in this agreement

“Advance” means any loan under the Facility or, where the context requires, the
principal amount of that loan outstanding.

“Authorised Officer” means a person appointed as an authorised officer of the
Borrower for the purposes of this agreement by a resolution of the board of
directors of the Borrower and in respect of whom the Financier has received a
certificate signed by a director of the Borrower setting out that person’s name,
position and signature and confirming the appointment, provided the Financier
has not received notice of revocation of that appointment.

“Availability Period” means the period from and including the date of this
agreement to the close of business on the date prior to the Termination Date.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
open for business generally in London.

“Commitment” means GBP3,000,000 to the extent not cancelled or reduced in
accordance with the terms of this agreement.

“Default” means:

 

  (a) any Event of Default; or

 

  (b) Potential Event of Default.

“Drawdown Date” means the date on which an Advance is made or, where the context
requires, is proposed to be made.

“Drawdown Notice” means a notice given under clause 4.1 in the form of Schedule
1.

“Event of Default” has the meaning given to it in the Facility Agreement except
that each reference to “Facility Agent” in clause 18.1 of the Facility Agreement
shall be read as a reference to the “Financier”.

“Facility” means the revolving cash advance facility made available under this
agreement, as described in clause 2.1.

“Facility Agreement” means the syndicated facility agreement dated on or about
the date of this agreement and entered into between ResMed Limited as borrower,
each person listed in schedule 1 of the facility agreement as original financier
and HSBC Bank Australia Limited as facility agent and security trustee.

 

1



--------------------------------------------------------------------------------

“Financial Close” means the date on which all of the conditions precedent in
clause 3.1 of the Facility Agreement have been satisfied or waived by HSBC Bank
Australia Limited as facility agent under the Facility Agreement.

“Interest Period” means each period determined in accordance with clause 6.1.

“Interest Rate” for each Interest Period means the aggregate of LIBOR in
relation to that Interest Period and the Margin on the first day of the Interest
Period and any Mandatory Costs.

“LIBOR”, in relation to an Interest Period or any other period, means:

 

  (a) the British Bankers Association Interest Settlement Rate displayed on the
appropriate page of the Reuters screen; or

 

  (b) if the relevant page is replaced or the service ceases to be available,
another page or service displaying the appropriate rate as the Financier may
specify; or

 

  (c) if no such rate is available, the arithmetic mean (rounded upwards to four
decimal places) of the rates quoted by the Reference Banks to leading banks in
the London interbank market,

and in all cases the rate will be established as at 11.00 am on the Quotation
Date for the offering of deposits in Sterling and for the period requested.

“Mandatory Costs” means the percentage rate per annum calculated by the
Financier in accordance with Schedule 2 (Mandatory Cost formula).

“Margin” means 0.65 per cent per annum.

“Maturing Advance” means an Advance as at the last day of an Interest Period and
which is to be repaid in whole or in part with the proceeds of a Rollover
Advance in accordance with clause 6.1(c).

“Quotation Date” means, in relation to any period for which LIBOR is to be
determined, the date on which quotations are customarily provided by leading
banks in the London interbank market for deposits in the relevant currency for
delivery on the first day of that period.

“Reference Banks” means the Financier, Barclays Bank plc and Lloyds TSB Bank plc
or any other banks or financial institutions determined by the Financier from
time to time in consultation with the Borrower.

“ResMed Limited” means ResMed Limited ABN 30 003 765 142, a company incorporated
in Australia, whose registered office is at 97 Waterloo Road, Macquarie Park,
NSW 2113, Australia.

“Rollover Advance” means one or more Advances:

 

  (a) made or to be made on the same day that an Advance is due; and

 

  (b) the aggregate amount of which is equal to or less than the Maturing
Advance.

“Sterling” or “GBP” means the lawful currency for the time being of the United
Kingdom, and, in respect of all payments to be made under this agreement in
Sterling, immediately available, freely transferable cleared funds.

“Tax” means all present and future taxes, levies, imposts, duties, fees or
charges of whatever nature together with any related interest and penalties (and
“Taxation” is construed accordingly).

 

2



--------------------------------------------------------------------------------

“Termination Date” means, subject to clause 7, the date falling 364 days from
(and including) the date of this agreement.

“VAT” means value added tax.

 

1.2 Interpretation

Clause 1.2 of the Facility Agreement applies in this agreement as if set out in
full in this agreement.

 

1.3 Facility Agreement

The Borrower and the Financier agree that:

 

  (a) this agreement is a “Working Capital Agreement” and the Financier is the
“Working Capital Financier” for the purposes of the Facility Agreement;

 

  (b) the Financier is a “Beneficiary” for the purposes of the Security Trust
Deed and as such will have the benefit of the Security; and

 

  (c) to the extent of any inconsistency between the provisions of this
agreement and the provisions of the Facility Agreement, the provisions of the
Facility Agreement will prevail. This agreement is varied to the extent
necessary to give effect to this clause.

 

1.4 Third party rights

No term of this agreement is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by anyone other than a party to this agreement.

 

2. The Facility

 

2.1 Facility

Subject to the terms of this agreement and in reliance on the representations
and warranties referred to in clause 10(b) of this agreement, the Financier
grants to the Borrower a revolving cash advance facility in an aggregate amount
equal to the Commitment.

 

2.2 Commitment

The Financier is not obliged to provide an Advance if to do so would cause the
aggregate of all Advances outstanding under this agreement to exceed its
Commitment.

 

2.3 Purpose

 

  (a) The Facility may only be used for general working capital purposes.

 

  (b) The Financier is not bound to monitor or verify the application of any
Advance and the Financier will not have any liability to any person arising from
a failure by the Borrower to use an Advance for a purpose specified in clause
2.3(a).

 

3. Conditions precedent

 

3.1 Conditions precedent to the first Advance

The obligations of the Financier to make the first Advance available to the
Borrower under this agreement are subject to Financial Close having occurred.

 

3



--------------------------------------------------------------------------------

3.2 Conditions precedent to all Advances

The obligations of the Financier to make each Advance available to the Borrower
under this agreement are subject to compliance with the procedural requirements
specified in clause 4 and the Financier being satisfied that both at the date of
the relevant Drawdown Notice and at the relevant Drawdown Date:

 

  (a) (Representations and warranties true): the representations and warranties
made by the Borrower in clause 10(b) and the statements in the Drawdown Notice
are correct and not misleading at the date of the Drawdown Notice and on the
Drawdown Date; and

 

  (b) (No Event of Default):

 

  (i) in the case of a Rollover Advance, no Event of Default has occurred which
is continuing and no Event of Default will result from the Rollover Advance
being provided; and

 

  (ii) in any other case, no Default has occurred which is continuing and no
Default will result from the making of the Advance.

 

4. Drawdowns

 

4.1 Notice

Subject to the terms of this agreement, the Borrower may request an Advance by
giving written notice, in the form of a Drawdown Notice signed by an Authorised
Officer of the Borrower, to the Financier.

 

4.2 Contents of Drawdown Notice

Each Drawdown Notice will be in the form of Schedule 1 and in each case will
specify:

 

  (a) the proposed Drawdown Date which must be a Business Day before the expiry
of the Availability Period;

 

  (b) the amount of the Advance (which must be not less than GBP100,000 and an
integral multiple of GBP100,000 (or such other amounts agreed by the Financier)
or the aggregate unutilised Commitment);

 

  (c) the proposed duration of its Interest Period (which must be selected in
accordance with clause 6); and

 

  (d) payment instructions.

Only one Advance may be requested in each Drawdown Notice.

 

4.3 Requirements of Drawdown Notice

Each Drawdown Notice will be irrevocable and must be:

 

  (a) received by the Financier before 2.00 pm (London time) at least two
Business Days (or such shorter period as the Financier may agree) before the
proposed Drawdown Date; and

 

  (b) signed by an Authorised Officer of the Borrower.

 

4



--------------------------------------------------------------------------------

4.4 Making of Advances

The Financier will, on the date specified in any Drawdown Notice, make available
the Advance to the Borrower in accordance with the provisions of the relevant
Drawdown Notice and this agreement.

 

4.5 Maximum number of Advances

The Borrower may not deliver a Drawdown Notice if as a result of the proposed
Advance more than 3 Advances would be outstanding.

 

5. Repayment and prepayments

 

5.1 Repayment of Advances

 

  (a) Subject to clause 5.1(b), the Borrower will repay the full amount of each
Advance on the last day of the Interest Period relating to that Advance. The
Borrower must repay to the Financier all Advances plus all accrued interest and
fees payable on or in connection with the Advances on the Termination Date.
Amounts repaid under this clause 6.1(a) may, subject to the terms of this
agreement, be re-utilised.

 

  (b) On the last day of an Interest Period, if the Borrower delivers a Drawdown
Notice to the Financier in respect of a Rollover Advance, then only an amount
equal to:

 

  (i) the amount of the Maturing Advance;

 

  less

 

  (ii) the amount of the Rollover Advance,

need be paid by the Borrower to the Financier (if the amount is a positive
number) or by the Financier to the Borrower (if the amount is a negative
number).

 

5.2 Voluntary prepayment of Advances

 

  (a) The Borrower may prepay an Advance in whole or in part (but, if in part,
by a minimum of GBP100,000 and in multiples of GBP100,000 or such other amounts
agreed by the Financier) on giving not less than 5 Business Days’ prior notice
to the Financier.

 

  (b) Any notice under clause 5.2(a) will be irrevocable and must be signed by
an Authorised Officer of the Borrower, specifying the date on which the
prepayment is to occur and the amount of the prepayment. The Borrower is bound
to prepay in accordance with the notice.

 

  (c) The Borrower may not voluntarily prepay any Advance except in accordance
with this clause 5.2.

 

  (d) Amounts prepaid under this clause 5.2 may, subject to the terms of this
agreement, be re-utilised.

 

  (e) Subject to clause 5.2(f), the Borrower will on demand by the Financier
indemnify the Financier for any loss, cost or expenses which the Financier may
sustain or incur as a consequence of receiving a prepayment of an Advance, or
any part of it, under this agreement on a date other than the last day of the
Interest Period for that Advance.

 

  (f)

The Borrower will, within 2 Business Days of demand by the Financier, pay any

 

5



--------------------------------------------------------------------------------

 

break costs incurred by the Financier (including because of the cancellation,
termination or alteration of any swap or other arrangement, or any liquidation
or re-employment of deposits or other funds acquired by the Financier to fund
the Advance) attributable to all or any part of an Advance being prepaid by the
Borrower on a date other than the last day of the Interest Period for that
Advance.

 

  (g) Any prepayment of any Advance under this clause 5.2 will be made together
with interest and fees accrued on the amount prepaid and any amount required to
be paid in accordance with clause 5.2(e) or 5.2(f) but otherwise without premium
or penalty.

 

5.3 Voluntary cancellation or reduction of Commitment

 

  (a) The Borrower may, on giving not less than 30 Business Days’ prior notice
to the Financier, cancel or reduce the Commitment in whole or in part (but, if
in part, by a minimum of GBP500,000 and in multiples of GBP500,000) without
incurring any penalty or other cost, provided that such cancellation or
reduction may only be effected to the extent of the amount of the Commitment
unutilised on the date of the cancellation or reduction.

 

  (b) Any notice under clause 5.3(a) will be irrevocable and must be signed by
an Authorised Officer of the Borrower, specify the Commitment being cancelled or
reduced, the date on which the cancellation or reduction is to become effective
and the amount of the cancellation or reduction.

 

  (c) Any Commitment cancelled or otherwise extinguished under this agreement
may not be reinstated.

 

6. Interest

 

6.1 Interest Periods

 

  (a) In the Drawdown Notice for each Advance, the Borrower will notify the
Financier whether the Interest Period for the Advance is to be of 1, 2 or 3
months’ duration or such other period agreed between the Borrower and the
Financier.

 

  (b) If the Borrower does not select an Interest Period for an Advance in
accordance with clause 6.1(a), the Interest Period will be 3 months.

 

  (c) The term of each Interest Period is subject to any marginal adjustment as
the Financier in its discretion determines so that the first and last days of it
are Business Days and no Interest Period extends beyond the Termination Date.

 

  (d) Each Advance has one Interest Period only.

 

6.2 Calculation of interest

 

  (a) Interest on each Advance accrues daily commencing on the relevant Drawdown
Date and is to be computed on a daily basis on a year of 365 days.

 

  (b) The rate of interest for each Advance for each Interest Period is the
Interest Rate in relation to that Advance. The Financier will promptly notify
the Borrower of each determination of the Interest Rate under this clause
6.2(b).

 

  (c) The Financier’s certificate as to any rate of interest at any time will be
conclusive evidence of the rate of interest, absent manifest error.

 

6



--------------------------------------------------------------------------------

6.3 Payment of interest

The Borrower will pay to the Financier the accrued interest in relation to each
Advance on the last day of the Interest Period (and, if the Interest Period is
longer than 3 months, on the days falling at 3 monthly intervals after the first
day of the Interest Period) applicable to that Advance calculated up to that
day.

 

6.4 Default interest

If the Borrower fails to pay to the Financier any amount payable by it under
this agreement on its due date, interest will accrue on the overdue amount and
is payable to the Financier in accordance with clause 8 of the Facility
Agreement as if the reference to the “Prescribed Rate” were a reference to
“Interest Rate” and the “Borrower” were to the Borrower under this agreement.

The provisions of this clause 6.4 will prevail to the extent of any
inconsistency between this clause 6.4 and clause 8 of the Facility Agreement.

 

7. Annual Review

 

  (a) If the Borrower wishes to extend the Facility, provided no Default is
subsisting, the Borrower may provide notice to the Financier, not less than 30
days prior to the Termination Date, requesting an extension to the Facility for
a further 364 days.

 

  (b) Following a request under clause 7(a), the Financier agrees to consider
whether to extend the Facility. The Financier is under no obligation to extend
the Facility.

 

  (c) If the Financier agrees to extend the Facility, whether pursuant to a
request under clause 7(a) or otherwise, then the Financier must by notice to the
Borrower prior to the Termination Date extend the Facility to such date (not
exceeding another 364 days) notified as such by the Financier and this extended
date will be the new Termination Date.

 

  (d) If the Financier chooses not to extend the Facility, the Borrower must
comply with clause 5.1(a).

 

8. Fees

 

8.1 Unused Commitment Fee

 

  (a) Subject to Financial Close occurring, the Borrower will pay to the
Financier a non-refundable unused commitment fee in Sterling computed at the
rate equal to 30% of the Margin on the daily unutilised balance of the
Commitment during the period from and including the date of this agreement until
the Termination Date. The accrued unused commitment fee will be payable
quarterly in arrears from the date of this agreement and also on the Termination
Date.

 

  (b) The unused commitment fee under clause 8.1(a) will accrue from day to day
and be calculated on the basis of a year of 365 days and for the actual number
of days elapsed.

 

8.2 No Refund

All fees payable by the Borrower under this clause 8 are non-refundable and
non-rebateable.

 

7



--------------------------------------------------------------------------------

9. Payments

 

9.1 Manner of payment

Subject to any express provision to the contrary in this agreement, all payments
by the Borrower under this agreement are to be made to the Financier in Sterling
in immediately available funds not later than 11.00 am (London time) on the due
date to the account that the Financier from time to time designates or as
otherwise agreed between the Borrower and the Financier. Each payment to be made
by the Borrower under this agreement will be made in full, without any set-off
and in accordance with clause 12 (Tax).

 

9.2 Payments on a Business Day

If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month, or if none, the
preceding Business Day, and interest must be adjusted accordingly.

 

9.3 Currency for payments

 

  (a) Sterling is the currency for payment for any sum due from the Borrower
under this agreement except that each payment in respect of costs, expenses or
Taxes will be paid in the currency in which the costs, expenses or Taxes are
incurred.

 

  (b) If any payment is tendered to the Financier under this agreement in a
currency (“Foreign Currency”) other than the currency in which that amount is
required to be paid under this agreement (“Due Currency”), the Financier in its
absolute discretion may accept payment in the Foreign Currency as tendered.

 

  (c) If any payment in a Foreign Currency is accepted by the Financier under
this agreement, or if any funds are recovered by the Financier under this
agreement in a Foreign Currency (whether as a result of any judgment or order,
the liquidation of the Borrower or otherwise), the Financier at its absolute
discretion may actually or notionally convert such payment or funds to the Due
Currency at any time or times as it sees fit and at any rate or rates as it is,
or considers (acting in good faith) it would be, able to obtain in the market at
the time of that conversion. The amount of the Due Currency actually or
notionally received after conversion will be applied in reduction of the amounts
owing under this agreement.

 

  (d) The Borrower will pay to the Financier all commissions and expenses
involved in actually or notionally converting any payment or receipt in a
Foreign Currency into the Due Currency on the terms contemplated by
clause 9.3(c).

 

9.4 Insufficient payment

If the Financier receives a payment under this agreement that is insufficient to
discharge all the amounts then due and payable by the Borrower under this
agreement, the Financier may apportion that amount between principal, interest,
commission, fees, charges and other amounts payable under this agreement in any
manner it determines and any such determination will be binding on the Financier
and the Borrower.

 

10. Other Provisions

 

  (a)

The Borrower and the Financier acknowledge that clauses 13 (Illegality), 14
(Increased cost) and 20 (Indemnities) of the Facility Agreement apply, modified
as necessary, in respect of the Facility and the Advances as if set out in full
in this agreement and as if references to “Finance Documents” were to “this
agreement”,

 

8



--------------------------------------------------------------------------------

 

the “Facility Agent” were to the “Financier” and “Borrower” were to the Borrower
under this agreement.

 

  (b) The Borrower makes, for the benefit of the Financier, each of the
representations and warranties set out in clause 15.1 of the Facility Agreement
(other than the representations and warranties set out in clauses 15.1(a), (o),
(r) and (s)), as if set out in full in this agreement, modified as necessary.
The Borrower also represents and warrants that:

 

  (i) (status): it is duly incorporated and validly existing under the laws of
its jurisdiction of incorporation;

 

  (ii) (insolvency proceedings): no corporate action, legal proceeding or other
procedure or step has been taken in relation to:

 

  A. the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

 

  B. a composition, compromise, assignment or arrangement with any creditor of
the Borrower;

 

  C. the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Borrower or any of its assets; or

 

  D. the enforcement of any Encumbrance over any assets of the Borrower,

and no analogous procedure or step has been taken in any jurisdiction; and

 

  (iii) (creditors’ process): no execution, distress, sequestration or other
legal process has been commenced against any of the assets of the Borrower.

Each of the representations and warranties in this clause 10(b) shall be
repeated on the same day as they are repeated under the Facility Agreement.

 

  (c) The Borrower provides, for the benefit of the Financier, each of the
undertakings set out in clauses 16 and 17 of the Facility Agreement, as if set
out in full in this agreement, modified as necessary.

 

11. Financier’s rights on Event of Default

 

11.1 General Rights

If any Event of Default occurs then the Financier may by notice to the Borrower
take any one or more of the following actions:

 

  (a) declare that an Event of Default has occurred;

 

  (b) declare that the Commitment and any other obligations of the Financier to
the Borrower will be cancelled immediately and those obligations will be
cancelled immediately and all fees payable in relation to the Commitment will
become immediately due and payable; and

 

9



--------------------------------------------------------------------------------

  (c) declare all Advances, interest on Advances and all other amounts
outstanding under this agreement immediately due and payable

 

12. Tax

 

12.1 Grossing-up

 

  (a) If the Borrower is required by law to make a deduction or withholding in
respect of Tax from any payment for the account of the Financier under this
agreement, the amount payable by the Borrower will be increased to the extent
necessary to ensure that, after such deduction has been made, the Financier
receives (and is able to retain) a net sum equal to the amount which it would
have received had no such deduction been required to be made.

 

  (b) The Borrower must notify the Financier of any deduction it is required to
make under paragraph (a) above.

 

13. Assignments

 

  (a) The Borrower may not assign or novate any or all of its rights or
obligations under this agreement without the prior written consent of the
Financier.

 

  (b) The Financier may, after consulting with the Borrower, assign all or any
of its rights as Financier under this agreement without the consent of the
Borrower.

 

  (c) If any assignment made under clause 13(b) above results (or would but for
this clause result) in amounts being payable under clause 10(a) of this
agreement, then the assignee will be entitled to receive those amounts only to
the extent that the assignor would have been so entitled had there been no
assignment.

 

14. Governing law and jurisdiction

 

  (a) This agreement is governed by English law.

 

  (b) The parties irrevocably submit to the non-exclusive jurisdiction of the
courts of England.

 

  (c) The parties irrevocably waive any objection to the venue of any legal
process on the basis that the process has been brought in an inconvenient forum.

 

15. Costs and expenses

 

15.1 Financier’s expenses

The Borrower must pay:

 

  (a) all reasonable costs and expenses of the Financier in relation to the
negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of this agreement;

 

  (b) all costs and expenses of the Financier in relation to the enforcement,
protection or waiver of any rights under this agreement; and

 

  (c) all costs and expenses of the Financier in relation to the giving of
consent or approval under this agreement,

including reasonable legal costs, on a full indemnity basis.

 

10



--------------------------------------------------------------------------------

15.2 VAT

All amounts payable under clause 15.1 are exclusive of VAT. The Borrower will,
in addition, pay any applicable VAT on those amounts.

 

16. General

 

  (a) This agreement may be executed in any number of counterparts.

 

  (b) Clauses 25.7 (Confidentiality - General) and 25.8 and (Disclosure to
assignees or substitutes) of the Facility Agreement apply, modified as
necessary, as if set out in full in this agreement.

 

  (c) Clause 27 (Miscellaneous) of the Facility Agreement applies, modified as
necessary, as if set out in full in this agreement and as if references to
“Finance Document” were to “this agreement” and “Facility Agent” and “Finance
Party” were to “the Financier”.

 

17. Notices

The provisions of clause 27.2 of the Facility Agreement adopted into this
agreement by clause 16(c) (General), shall be amended so that the addresses of
the Borrower and Financier shall read:

 

Borrower    Name:    ResMed (UK) Limited    65 Milton Park    Abingdon    OX14
4RX    United Kingdom Fax:    +44 1235 813 336 For the attention of:    Mr Mark
Hastings Financier    Name:    HSBC Bank plc    South Oxfordshire Commercial
Centre    6 High Street    Abingdon    OX14 5AZ    United Kingdom Fax:    +44
08455 877600 For the attention of:    John Garnett (or such other person as is
notified to the Borrower in writing by the Financier)

 

11



--------------------------------------------------------------------------------

Schedule 1 — Form of Drawdown Notice

Drawdown Notice

 

From:    ResMed (UK) Limited To:    HSBC Bank plc

Date:

  

Dear Sirs

ResMed (UK) Limited - Working Capital Agreement

dated [            ] 2006 (the “Working Capital Agreement”)

 

1. We refer to the Working Capital Agreement. Terms defined in or for the
purposes of the Working Capital Agreement have the same meaning in this Drawdown
Notice.

 

2. We wish to draw an Advance as follows:

 

Drawdown Date:    [            ] [Note: This must be a Business Day.] Amount:   
GBP [            ] Interest Period:    [                    ] Payment
Instructions:    [To be credited to [account]/insert alternative payment
instructions]

 

3. We confirm that each condition in clause 3.2 of the Working Capital Agreement
is satisfied on the date of this Drawdown Notice and will be satisfied on the
Drawdown Date.

 

4. The Advance is to be used in accordance with clause 2.3 of the Working
Capital Agreement.

 

5. This Drawdown Notice is irrevocable.

 

Yours faithfully

   

Authorised Officer of

ResMed (UK) Limited

 

12



--------------------------------------------------------------------------------

Schedule 2 — Mandatory Cost formula

 

1 The Mandatory Cost is an addition to the interest rate to compensate the
Financier for the cost of compliance with the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions).

 

2 On, or as soon as possible after, the first day of each Interest Period, the
Financier shall calculate, expressed as a percentage rate per annum, its
Mandatory Cost in accordance with the following paragraphs.

 

3 The Mandatory Cost will be calculated as follows:

 

AB + C(B – D) + E x 0.01

  

100 – (A+C)

   per cent. per annum

 

4 Where on the date of application of the formula:

 

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which the Financier is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements;

 

B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, in the case of any unpaid amount, the additional rate of interest
specified in clause 6.4) payable for the relevant Interest Period on the
relevant Advance or unpaid amount;

 

C is the percentage (if any) of Eligible Liabilities which the Financier is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England;

 

D is the percentage rate per annum payable by the Bank of England to the
Financier on interest bearing Special Deposits; and

 

E is designed to compensate the Financier for amounts payable under the Fees
Rules and is calculated by the Financier as being the most recent rate of charge
payable by it to the Financial Services Authority under the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by the Financier as being the average of the Fee
Tariffs applicable to the Financier for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of the Financier.

 

5 For the purposes of this schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Supervision
manual of the Financial Services Authority’s Handbook of rules and guidance or
such other law or regulation as may be in force from time to time in respect of
the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (c) “Tariff Base” has the meaning give to it in, and will be calculated in
accordance with, the Fees Rules.

 

6

In application of the formula, A, B, C and D will be included in the formula as
numbers and not as percentages (i.e. 5 per cent will be included in the formula
as 5 and not as 0.05). A negative result

 

13



--------------------------------------------------------------------------------

 

obtained by subtracting D from B will be taken as zero. The resulting figures
will be rounded to four decimal places.

 

7 Any determination by the Financier in accordance with this schedule in
relation to a formula, the Mandatory Cost or any amount payable to it will, in
the absence of manifest error, be conclusive and binding on the Borrower.

 

8 The Financier may from time to time, after consultation with the Borrower,
determine and notify the Borrower of any amendments which need to be made to
this schedule to comply with any change in law, regulation or any requirements
from time to time imposed by the Bank of England or the Financial Services
Authority (or, in any case, any other authority which replaces all or any of its
functions) and any such determination will, in the absence of manifest error, be
conclusive and binding on the Borrower.

 

14



--------------------------------------------------------------------------------

Signed as an agreement.

 

Borrower     RESMED (UK) LIMITED            

Authorised signatory

Financier     HSBC BANK PLC            

Authorised signatory

 

15